Determination of this appeal withheld and case remitted to Supreme Court, Wayne County, for a hearing and determination, in accordance with memorandum. Memorandum: Although the written statement of the defendant was received in evidence without objection, the trial court did charge the jury on the issue of its voluntariness. In these circumstances the matter must be remitted to Supreme Court, Wayne County, for a hearing and determination before the Judge who presided at the trial on thé issue of the voluntariness of the statement in accordance with the procedures outlined in People v. Huntley (15 N Y 2d 72). (Appeal from judgment of Supreme Court, Wayne County, convicting defendant of manslaughter, second degree.) Present — Williams, P. J., Goldman, Henry and Del Veechio, JJ.